Citation Nr: 0029003	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  93-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
left leg and knee. 

3.  Whether the rating decision of September 25, 1953, 
denying entitlement to service connection for a 
psychoneurosis anxiety, was clearly and unmistakably 
erroneous.

4.  Entitlement to an increased evaluation for post-operative 
arthrotomy of the right knee with traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953.  His claim came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied service connection 
for an acquired psychiatric disorder on the grounds that new 
and material evidence had not been submitted to reopen the 
claim.  In September 1993, the RO denied a rating in excess 
of 10 percent for a right knee disability.  The Board 
remanded the case to fulfill certain due process requirements 
in January 1996, and again in September 1998 for necessary 
development.  During the pendency of the claim, service 
connection for PTSD was denied and subsequently that issue 
was incorporated into the claim of service connection for a 
psychiatric disorder currently on appeal.  Additionally, a 
claim of service connection for left leg and knee arthritis 
was denied, and the veteran perfected an appeal as to that 
issue as well.  Also, the veteran perfected an appeal with 
respect to the issue of clear and unmistakable error in a 
prior rating decision.  

The issues of entitlement to service connection for an 
acquired psychiatric disability, including PTSD, and 
entitlement to service connection for arthritis of the left 
leg and knee will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  A June 1989 Board decision denied the veteran's claim for 
service connection for an acquired psychiatric disability, 
citing no relationship between any such disability and 
service.

2.  Since that rating decision, a medical statement has been 
submitted which indicates that the veteran has suffered from 
extreme anxiety since service; that evidence was not 
previously of record when the last final decision denying the 
claim was made, it bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The September 25, 1953, rating decision denying 
psychoneurosis anxiety was subsumed by a December 1964 Board 
decision denying service connection for psychoneurosis under 
the doctrine of delayed subsuming.  

4.  The veteran's post-operative arthrotomy of the right knee 
with traumatic arthritis is manifested by X-ray evidence of 
arthritis and reported daily flare-ups of weakness, 
fatigability, and pain with use, but without locking, 
swelling, subluxation or dislocation; range of motion of zero 
to 78 degrees actively and zero to 92 degrees passively, with 
pain at extremes of motion, minimal effusion, difficulty 
squatting or weight-bearing, and a limp; there is X-ray 
evidence of painful and limited motion of a major joint 
group. 


CONCLUSIONS OF LAW

1.  The June 1989 Board decision which denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. §§ 1110, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 20.1100 (1999)

2.  The evidence received since the June 1989 Board decision 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder, now characterized as an 
acquired psychiatric disorder to include PTSD, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156, 20.1105 (1999).

3.  There is no legal basis to find clear and unmistakable 
error (CUE) in the September 25, 1953, rating action.  38 
U.S.C.A. § 7104 (West 1991& Supp. 2000); 38 C.F.R. § 20.1104 
(1999).  

4.  The criteria for an evaluation in excess of 20 percent 
for post-operative arthrotomy of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5258 
(1999).

5.  The criteria for a separate 10 percent evaluation for a 
right knee disability, manifested by painful motion and X-ray 
evidence of arthritis, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1999); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder to include PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active duty service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Service connection may also be 
granted for a chronic disability such as psychosis or 
arthritis on a presumptive basis if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In this case, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability in a June 1989 decision.  The Board cited the five 
previous Board denials of this claim, dated in December 1964, 
February 1975, October 1975, May 1979 and December 1983.  The 
June 1989 decision was based on a finding that none of the 
evidence of record, including evidence submitted subsequent 
to the latest final Board decision in 1983, associated the 
veteran's psychiatric symptoms with service.  

The June 1989 Board decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 20.1105.  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The veteran filed a claim in August 1992 requesting that his 
claim for service connection for 'neurosis' be reopened.  RO 
decisions rendered in November 1992, and August 1993 found 
that no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  A decision dated in August 
1996 also denied service connection for PTSD, and 
incorporated that issue into the claim for an acquired 
psychiatric disorder.  

Until October 30, 2000, the method of reviewing a final 
decision based on new and material evidence was potentially a 
three-step process.  See Elkins v. West, 12 Vet. App. 209, 
214-9 (1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general.  On October 30, 2000, the President signed into 
law a bill containing the "McCain Amendment."  This provision 
rewrites 38 U.S.C. § 5107, to eliminate the well-grounded 
claim requirement.  It effectively amplifies the duty to 
assist, including the provision of a medical examination, 
when such examination may substantiate entitlement to the 
benefits sought unless no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement.  
See H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).  Thus, the second step in the new and 
material analysis has been removed.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

In the instant case, the June 1989 Board decision which 
declined to reopen the veteran's claim for service connection 
for an acquired psychiatric disorder is final, as it was the 
last disposition in which the claim was finally disallowed on 
any basis.  The relevant evidence at that time consisted of 
the veteran's service medical records, VA medical records 
dated through 1989, private medical records, and the 
veteran's own lay statements as well as lay statements from 
multiple individuals.  Consequently, the evidence that must 
be considered in determining whether the claim may be 
reopened based on new and material evidence is that added to 
the record since the June 1989 decision.

Since that Board decision, the veteran has submitted a 
written statement from family practitioner James E. Gleaves, 
Jr., M.D., in October 1997.  That statement indicates that 
the veteran was treated by Dr. Gleaves for 'quite some time.'  
Dr. Gleaves stated that it was his professional opinion that 
the veteran was "mentally stable" but that he "does suffer 
from extreme anxiety since his solemn in the war."  In this 
regard, the Board points out that veteran also submitted a 
statement by Dr. Gleaves when he initially sought to reopen 
his claim in 1992.  In that 1992 statement Dr. Gleaves noted 
that the veteran believed that morphine he took in service 
for treatment of knee pain caused his current anxiety.  Dr. 
Gleaves, at that time, opined that the claim should be re-
evaluated in light of the current knowledge concerning "the 
effects of chemicals on the body."  

The Board finds Dr. Gleaves' 1997 opinion to be new, as it 
was not of record at the time of the June 1989 Board decision 
and not cumulative of any other evidence at that time.  In 
addition, as the statement is offered, in conjunction with 
the veteran's explanation of his reported history, to 
demonstrate that the condition was causally related to 
service, it is probative of the central issue in this case 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As noted, the Board 
denied the claim in 1989 because there was no evidence 
linking a psychiatric disorder to service.  Accordingly, the 
Board finds that new and material evidence has been submitted 
since the June 1989 decision, and thus, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be reopened. 

The Board further notes that the VA has a duty to assist 
under 38 U.S.C.A. § 5107 before evaluating the merits of the 
claim.  For the reasons set forth in the Remand section 
following the Order, the Board finds that further development 
must be accomplished by the RO before the Board may consider 
the merits of the veteran's claim for service connection for 
an acquired psychiatric disorder, including PTSD.

II.  CUE claim

The veteran claims that a September 1953 rating decision 
denying service connection for psychoneurosis anxiety was 
clearly and unmistakably erroneous.  The Board notes that a 
Board decisions dated in December 1964 denied entitlement to 
service connection for psychoneurosis.  That decision was 
followed by five subsequent Board decisions denying the 
veteran's claim, variously characterized as psychoneurosis, 
acquired psychiatric disability, and acquired psychiatric 
disability with PTSD.  The 1964 Board decision considered all 
of the facts pertinent to the RO's 1953 decision and 
evaluated the claim on the merits.  

When a determination of the RO is "appealed to and affirmed 
by" the Board, it is "subsumed" by the Board's decision.  38 
C.F.R. § 20.1104 (1999).  The effect of subsuming is that, as 
a matter of law, no claim of CUE can exist with respect to 
that RO decision.  This principle has been upheld by the 
Court.  Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, 
Johnston v. West, 11 Vet. App. 240, 241 (1998).  The 
rationale for this doctrine is that permitting the RO to 
consider a claim of CUE in one of its prior decisions that 
had been affirmed by the Board would result in the RO (the 
"inferior tribunal") reviewing the final decision of the 
Board (the "superior tribunal").

When a determination of the RO is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104.  Under the doctrine of delayed-
subsuming, a Board decision that considers a collateral 
attack on a final, unappealed RO determination can subsume 
that unappealed RO determination under certain circumstances.  
Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); see Dittrich 
v. West, 163 F.3d 1349 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 1499 (1999); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 1255 (1999); VAOPGCPREC 14-
95.  In a case in which the Board's decision subsumes an 
unappealed RO determination on collateral attack, the veteran 
may not challenge the original RO determination as containing 
CUE, but must proceed before the Board and urge that there 
was CUE in the Board decision that subsumed the unappealed RO 
action.  Brown, at 1381.

The 1964 Board decision which denied service connection for a 
psychoneurosis considered all of the evidence that the RO 
reviewed in its September 1953 denial.  The Board decision 
subsumed the RO decision under the doctrine of delayed 
subsuming.  This precludes a favorable result for the veteran 
under the circumstances of this claim.  The appellant's claim 
of CUE in the RO's previous September 1953 rating decision is 
not warranted under the law.  

III.  Increased Rating for Right Knee

The veteran contends that his service-connected right knee 
condition is more than 20 percent disabling.  The knee is 
reportedly productive of increasing pain, fatigue, stiffness, 
and giving way.  

Service medical records indicate that the veteran injured his 
right knee in service.  He developed a cyst of the cartilage 
in that knee which was removed shortly after service.  
Service connection was granted for right knee disability in a 
July 1953 rating decision.  The veteran's current claim for 
an increased rating was received in July 1993.    

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  Diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40, and § 4.45, and the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (1999) 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

Pertinent findings are found in post service VA and private 
treatment records as well as reports of VA examination.  VA 
Outpatient records show minimal complaints and findings.  A 
VA examination report dated in July 1996 reveals complaints 
of swelling and inability to bend the right knee.  The 
veteran reported that he was under the care of the VA clinic 
and that he took salsalate daily in addition to a muscle 
relaxant.  The knee reportedly did not lock but would give 
weigh as a result of pain.  Physical examination revealed no 
effusion.  Range of motion was from zero to about 125 
degrees, with guarding and some pain on flexion.  The veteran 
reportedly had practically no reflexes.  There was slight 
atrophy.  The impression was 'post-op' right knee with 
probable post-traumatic arthritis and some decreased range of 
motion.  X-rays showed degenerative narrowing of the knee 
joint with some joint line spurring compatible with moderate 
degenerative arthritis.  

A report of VA examination dated in January 2000 reveals 
complaints of weakness and stiffness, as well as easy 
fatigability and giving way.  The veteran complained of 
flare-ups daily.  No subluxation or dislocation was reported.   
The veteran noted that he was retired on Social Security due 
to a combination of disabilities, including his right knee.  
Physical examination revealed that the veteran walked with a 
limp.  There was slight effusion without swelling or bony 
deformity.  There was pain and crepitation on movement 
especially at the extremes of range of motion.  Range of 
motion was zero to 78 degrees actively and zero to 92 degrees 
passively.   There was also reportedly some ankylosis in the 
joint. Lateral collateral and cruciate ligaments were intact.  
McMurray was negative.  The veteran was unable to squat and 
if he bent down a certain way, it was difficult to get back 
up.  He was unable to bear much weight on the knee.  It was 
noted that the knee limited all of his activities somewhat 
since he had to take measures to avoid pain.  The diagnosis 
was torn medial and lateral meniscus, right knee, partial 
tear of the anterior cruciate ligament (ACL), right knee, and 
traumatic and osteoarthritis, right knee.  MRI revealed tear 
of the posterior horn of the medial meniscus extending into 
the body of the meniscus consistent with complex tears.  Also 
noted was intact ligaments, and questionable tear of the ACL 
or degenerative changes of the ACL, with osteophytes.    

Records obtained from the Social Security Administration show 
that the veteran was adjudged disabled due to a combination 
of impairments.  There is minimal discussion of the right 
knee disorder.  

The veteran's post-operative arthrotomy of the right knee 
with traumatic arthritis has been evaluated as 20 percent 
disabling under Diagnostic Codes, 5299-5258, effective from 
July 1993, the date of his claim for increase.  

The veteran's knee condition is rated analogous to 
dislocation of semilunar cartilage, with a 20 percent rating 
appropriate for a condition with frequent episodes of locking 
and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5258.  This rating is the highest available under 
that code, so the Board will consider other codes to 
determine if an increased rating may be otherwise awarded.  

There are various diagnostic codes which must be reviewed in 
order to determine whether the veteran is entitled to an 
increased evaluation.  Guidance from the VA General Counsel 
provides that, in certain situations, a veteran is entitled 
to separate ratings under separate diagnostic codes for 
arthritis and the other manifestations of a knee disability.  
VAOPGCPREC 23-97, addresses whether the veteran is entitled 
to a separate rating for instability and arthritis (with 
limited or painful motion). VAOPGCPREC 9-98 provides that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. 
Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45,  4.59, and 
Diagnostic Code 5003) where there is probative evidence 
showing the veteran experiences painful motion attributable 
to his arthritis.  

With regard to limitation of motion, Diagnostic Codes 5260 
and 5261 pertain to limitation of flexion and extension, 
respectively.  A 10 percent rating is warranted for 
limitation of flexion to 45 degrees, or extension to 10 
degrees, a 20 percent rating is warranted if flexion is 
limited to 30 degrees or if extension is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261  
(1999).  The veteran's range of motion of the right knee is 
from 0 to 78 degrees for practical purposes.  Thus, the 
criteria for an increased evaluation in excess of the current 
20 percent evaluation are not met.  

Regarding instability, a 20 percent rating is warranted for 
moderate, recurrent subluxation or lateral instability of the 
knee, and a 30 percent rating is appropriate when subluxation 
or lateral instability is severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  There are no findings of 
recurrent subluxation; moreover, there is no objective 
evidence of instability.  The most recent opinion by a VA 
examiner indicates that limitation of motion, weakness and 
difficulty bending and squatting are the functional 
restrictions pertaining to the right knee.  This assessment 
was predicated on an examination which involved a thorough 
review of the veteran's medical history and is, in the 
opinion of the Board, entitled to considerable probative 
weight.  The Board finds that any instability present is 
infrequent and causes negligible functional impairment.  
Thus, the veteran is not entitled to an increased evaluation 
under Diagnostic Code 5257.   

With regard to arthritis, Diagnostic Code 5003, which 
pertains to arthritis, provides that a 10 percent evaluation 
is warranted for painful or limited motion of a major joint 
group or group or minor joints, and may also be applied once 
to multiple joints if there is no limited or painful motion.  
A 20 percent evaluation is warranted when there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitation 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  

The Board observes that Diagnostic Code 5258 is substantially 
analogous to Diagnostic Code 5257 in that both codes do not 
include a limitation of motion component.  Further, the Board 
notes that the veteran has demonstrated painful limited 
motion, and that the evidence is in relative equipoise as to 
painful motion attributable to his arthritis.  Thus, 
considering the guidance set forth in VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, the Board concludes that while the veteran 
is not entitled to a higher evaluation solely based upon 
Diagnostic Code 5260 or 5261, the evidence supports a 
separate 10 percent evaluation, but no more, under Diagnostic 
Code 5003-5010. 

Additional pertinent diagnostic codes have been considered.  
While ankylosis was noted in the January 2000 examination, 
the Board observes that this finding was incongruous with the 
rest of the medical record and even with other findings on 
that examination and is thus not probative.  The veteran had 
range of motion during that examination which necessarily 
precludes a finding of ankylosis.  Thus, in the absence of 
evidence of ankylosis of the knee (Diagnostic Code 5256), 
there is no basis for assignment of an evaluation in excess 
of the currently assigned rating under any other code 
provision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran has asserted that he has had major functional 
limitation due to his service-connected knee disability, the 
record does not indicate that he has had significant symptoms 
and treatment which required him to stop work.  The current 
manifestations of the right knee disability remain adequately 
compensated by the current evaluations.  Further, the finding 
by the  Social Security Administration that the veteran was 
disabled was based on multiple disabilities and the decision 
maker awarding benefits did not emphasize the right knee.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In evaluating the veteran's claim for an increased rating, 
the Board has considered the doctrine of reasonable doubt, 
and applied it in the assignment of a separate 10 percent 
evaluation for the veteran's arthritis of the right knee.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The September 25, 1953, rating decision denying entitlement 
to service connection for a psychoneurosis anxiety was 
subsumed by the 1964 Board decision; there is no basis to 
find CUE of fact or law in the 1953 rating decision.  The 
appeal is denied.

An evaluation in excess of 20 percent for post-operative 
arthrotomy of the right knee is denied.  

Subject to the laws regarding the award of monetary benefits, 
a separate 10 percent evaluation is granted for arthritis of 
the right knee.  


REMAND

With regard to the claims of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and the claim for service connection for arthritis of 
the left leg and knee, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107.  The duty to assist includes the conduct of a 
thorough and comprehensive medical examination and the 
securing of pertinent private and VA medical records.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995), see also H.R. 
4205, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).

I.  Acquired Psychiatric Disorder including PTSD

With regard to the psychiatric claim, the record does not 
contain any treatment records from Dr. Gleaves.  The Board 
believes that review of Dr. Gleaves records would be helpful.  

Further, where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination. 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (citing 
Proscelle v. Derwinski, 2 Vet. App 629 (1992)).  The veteran 
has not had a thorough VA psychiatric examination aside from 
the PTSD examination.  The Board believes such an examination 
could be helpful in evaluating his psychiatric disabilities 
and clarifying the multiple psychiatric diagnoses.  It is 
therefore the opinion of the Board that the RO should refer 
the veteran's claims file to a panel of two VA psychiatrists, 
to review the claims file, and all the medical evidence 
associated with it, in order to make those determinations.  

II. Arthritis of the Left Knee and Leg

With regard to the claim involving arthritis of the left leg, 
it is noted that, in addition to the aforementioned rules 
regarding service connection, a disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (1999).  In this regard, in Allen v. Brown, 7 Vet. 
App. 439 (1995), an en banc Court held that "disability" as 
set forth in 38 U.S.C.A. § 1110 (West 1991) "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, 7 Vet. 
App. at 448.  The Court found that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id. 

The veteran claims that he suffers from arthritis of the left 
knee and leg which he believes is related to service or, more 
specifically, to his service-connected right knee disorder.  
He is currently service connected for post-operative 
arthrotomy of the right knee with traumatic arthritis.  

As noted, the laws with regard to the VA's duty to assist a 
veteran have been restated effective October 30, 2000, with 
the signing of the McCain amendment noted earlier in this 
decision.  The VA's requirement to assist a claimant in 
developing all facts pertinent to a claim specifically 
includes providing a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  VA may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  See H.R. 4205, the Floyd D. Spence National 
Defense Authorization Act for FY 2001, Title XVI, Subtitle B, 
§ 1611 (October 30, 2000).  

The Board finds that the evidence of record does not contain 
an adequate examination of the left knee and leg condition.  
Although a 1996 VA examination does contain some findings 
with regard to the left knee, it is noted that the knee was 
not the primary focus of that examination, and that the 
findings are substantially relevant to the right knee.  There 
is no X-ray of the left knee, and there is no opinion as to 
the likelihood of an etiological relationship between the 
left knee and leg condition and the service-connected right 
knee.  Thus, in view of the VA's duty to assist as recently 
defined in the McCain amendment, the Board finds that 
consideration on the merits at this time prior to RO review 
and development could result in prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
this regard, it is noted that the RO denied the claim based 
on the finding it was not well grounded.  As such, in light 
of the McCain amendment and the principles set forth in 
Bernard, the Board believes that additional development would 
be helpful.  

Therefore, this case is REMANDED for the following action:

1.  The RO should request appropriate 
releases from the veteran and request 
copies of the records Dr. Gleaves relied 
upon when he entered his October 1997 
opinion that the veteran suffered from 
anxiety from service and his July 1992 
letter concerning the contribution of 
morphine to the veteran's anxiety.  The 
doctor may also submit a statement 
containing a rationale for his opinions 
given in connection with the psychiatric 
claim.  

2.  The veteran should be examined by a 
panel of two VA psychiatrists to 
determine the nature and extent of any 
current psychiatric disorder.  Each 
psychiatrist should conduct a separate 
examination and correlate their findings.  
The examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiners should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.

3.  The veteran should be afforded a VA 
orthopedic examination of the left knee 
and leg.  All necessary tests and 
studies, including X-ray, should be 
accomplished.  The examiner should offer 
an opinion as to whether it is as likely 
as not that any current condition of the 
left leg and knee, particularly 
arthritis, is related to service or the 
veteran's service-connected right knee 
disability.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.  If additional development is 
required as a result of any psychiatric 
findings, it should be accomplished.

5.  The RO should then adjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder, to 
include PTSD, as well as the claim for 
service connection for arthritis of the 
left leg and knee.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran and his 
representative should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill the VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 



